Citation Nr: 0203307	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-17 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for rhinitis, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's rhinitis is manifested by hypertrophy of 
the mucoperiosteal membranes in the inferior nasal 
turbinates, without complete obstruction of the nasal 
passage.

4.  The veteran does not have a diagnosis of rhinoscleroma or 
polyps.


CONCLUSION OF LAW

The criteria for a disability evaluation of 10 percent, but 
not higher, for rhinitis have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, Diagnostic 
Code 6523 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Historically, the veteran was service connected for rhinitis 
by rating decision dated in July 1991.  The rhinitis was 
initially rated as noncompensable.  The veteran requested an 
increased evaluation for rhinitis in June 2000.  

The veteran underwent a VA examination pursuant to his 
original claim in May 1991.  At that time, he complained of 
considerable drainage from his nose.  The physical 
examination showed his external nose and nasal vestibule were 
normal.  The septum was in line and the floor of the nose was 
normal.  Several areas were swollen and red: the inferior 
meatus, the inferior terminates and the medial meati.  The 
middle turbinate was normal.  The diagnosis was chronic 
rhinitis and normal sinuses.  

Outpatient records dated in July and August 1994 indicate the 
veteran continued to have complaints of nasal congestion with 
thick nasal drainage, facial pressure, and temperature 
elevation.

A May 1998 progress note from VA outpatient records indicates 
the veteran had recently undergone cauterization and was 
pleased with the results.  He reported that he had a headache 
for one day following the procedure and after that had no 
problems.  He noted a significant improvement in his nasal 
airways, reporting that the right one never blocks up now and 
the left one only blocks occasionally.  The physical 
examination revealed a small eschar yet to separate 
bilaterally.  The examiner was unable to tell why the left 
side did not respond as well as the right side.  The 
impression was a good response.  

The veteran returned for follow-up in August 1998.  At that 
time he reported that his condition was good for two months 
following the surgery, but deteriorated after that.  He 
stated that he was fine during the day, but at night he had 
to sleep on his back, otherwise the nose blocked up on the 
dependent side.  He complained that he could not breathe or 
sleep.  He denied nasal drip.  Physical examination 
demonstrated "nice patent airways bilaterally."  The 
assessment was physiological response.  

In April 1999, the veteran complained about his nose and was 
being treated for sinusitis.  The veteran returned in May 
1999 with "a fixation on nocturnal nasal obstruction - that 
we cured with infrared coagulation of his inferior 
turbinates."  His current complaint was drippy nose.  
Physical examination showed a right repaired cleft.  Airways 
were "adequate."  The impression was rhinitis.  The plan 
was to change the veteran's medication from Allegra I to an 
antihistamine, Beclomethasone.

The veteran returned in February 2000, complaining of nasal 
congestion and frontal headaches.  His current medication was 
Allegra and Atrovent nasal spray.  No physical examination 
was performed.  The pertinent assessment was chronic rhinitis 
and nasal congestion.  In March 2000, he complained that his 
nose was completely blocked up.  He reported that it was not 
draining and becomes totally blocked about twice a year.  He 
was using Atrovent for rhinorrhea and Allegra.  The physical 
examination showed that the inferior turbinates were wet and 
engorged.  The impression was chronic rhinitis; the examiner 
noted that he would begin considering anxiety as an operative 
diagnosis.  Progress notes dated in July 2000 indicate a 
diagnosis of chronic rhinitis.  

The veteran underwent a VA examination in July 2000.  The 
physician indicated that he had previously treated the 
veteran and had performed infrared cautery on his turbinates 
twice.  He added that he had done the initial VA examination, 
but did not have the claims file to review.  He asked the 
veteran if he recalled any additional information from the 
initial examination and the veteran responded no.  The 
medical history reflects the veteran was a normal, healthy 
individual until he began having problems with his nose in 
service.  His current occupation was service officer for the 
state of Louisiana.  The veteran reported that Allegra was 
helping a little bit.  He stated that he improved for 11/2 to 
two months after each infrared cautery, but then regressed 
with nasal obstruction that was a little worse on the right 
than on the left.    He denied any other surgeries.  Since 
his initial VA examination, he began getting frontal 
headaches.  

The physical examination showed a normal external nose and 
vestibules.  The septum was mildly irregular, but the airways 
were patent on both sides.  The floor of the nose was clear.  
The inferior turbinates were "boggy with mucoid rhinitis."  
The middle meatus, the sphenoid and ethmoid recess, and the 
olfactory area were all clear.  The middle and superior 
turbinates, and sinuses were all normal.  Specifically, the 
anterior portion of the middle meatus was clear bilaterally 
with no indication of disease in the nasal frontal ducts.  
The impression was chronic rhinitis.  A CT scan of the 
maxillofacial bones without contrast was conducted.  The CT 
scan was interpreted to show clear paranasal sinuses 
throughout and some suggestive evidence of hypertrophy of the 
mucoperiosteal membranes in the inferior nasal turbinates, 
without complete obstruction of the nasal passage.  The 
impression was normal paranasal sinuses.

The veteran complained of sinus and nasal drainage, and 
insomnia in May 2001.  He reported that his symptoms were not 
helped by steroid sprays and antihistamines.  Physical 
examination revealed the veteran's nose was dripping.  The 
pertinent assessment was chronic rhinitis.

The veteran testified before a travel Board hearing in 
December 2001.  The pertinent testimony is summarized as 
follows:

The veteran's current symptoms are swelling in the nose, 
inability to breathe through his nose, and inability to 
sleep.  (Transcript (T.) at pg. 3.)  The right side seems to 
be stopped up more than the left side.  (T. at pg. 6.)  The 
veteran also experiences headaches and dizziness.  (T. at pg. 
6.)  The veteran has not slept more than two hours or so per 
night for the last 26 to 27 years.  He has had two laser 
surgeries.  (T. at pg. 3, 7.)  He has been on medication, but 
it does not provide relief.  (T. at pg. 4.)  The veteran is 
currently on Allegra and a nasal spray, but they only seem to 
work for about a week or two, then his nose just clogs up and 
he can not breathe at night.  (T. at pg. 5.)  His doctor told 
him that there was nothing more that he could do.  (T. at pg. 
4.)  The surgery helped for about two weeks.  (T. at pg. 5.)

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.   See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



II.  Analysis

The veteran's chronic sinusitis has been evaluated under 
38 C.F.R. Part 4, § 4.97, Diagnostic Code 6522 (Allergic or 
vasomotor rhinitis) and Diagnostic Code 6523 (Bacterial 
rhinitis).

Under Diagnostic Code 6522 an obstruction of the nasal 
passage of greater than fifty percent on both sides or 
complete obstruction on one side without polyps is evaluated 
as 10 percent disabling.  Polyps and a greater than fifty 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrant a 30 percent 
evaluation.

Under Diagnostic Code 6523 permanent hypertrophy of the 
turbinates and obstruction of the nasal passage of greater 
than fifty percent on both sides or complete obstruction on 
one side warrants a 10 percent rating.  Rhinoscleroma is 
evaluated at fifty percent.

A review of the record demonstrates that the veteran has had 
continuous problems occurring in the inferior turbinates.  
The veteran's nose problem has manifested themselves through 
obstruction of his nasal passages.  At the July 2000 VA 
examination, the examiner noted that the obstruction was not 
complete.  He did not attempt to quantify the obstruction in 
terms of percentages.  The medical history shows problems 
with obstruction significant enough to interfere with the 
veteran's sleep.  The Board finds particularly persuasive the 
fact that the veteran underwent two surgical procedures to 
correct or alleviate the symptoms of his rhinitis.  The 
outpatient records indicate that despite these surgeries, the 
veteran continues to display symptoms of obstruction, which 
are confirmed by objective evidence.  While the Board lacks 
the medical expertise to make a diagnosis or clinical 
findings, the Board is capable of observing outward physical 
symptoms perceptible to a lay party.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, the 
Board notes that when the veteran testified before the Board, 
he sounded congested.  In light of the veteran's long medical 
history of nasal obstruction, objective findings of 
incomplete obstruction, and the Board's own observations, the 
Board resolves reasonable doubt in favor of the veteran.  
Accordingly, the Board finds that 10 percent under either 
Diagnostic Codes 6522 or 6523 is warranted.

The record, particularly the July 2000 CT scan, show no 
polyps.  Thus, the veteran does not meet the criteria for a 
30 percent rating under Diagnostic Code 6522.  The veteran's 
diagnosis has consistently been chronic rhinitis; he has no 
diagnosis of rhinoscleroma.  Accordingly, a rating of 50 
percent under Diagnostic Code 6523 is inappropriate.  Higher 
ratings under other diagnostic codes are not indicated.  

Lastly, the Board notes that in the written brief 
presentation dated in February 2002, the veteran's 
representative contends that the veteran's disability should 
be rated at 10 percent under Diagnostic Code 6523.  
Generally, a claimant is presumed to seek the maximum 
disability allowed by law, but where the claimant (or his 
representative) expressly indicates an intent to limit an 
appeal to a specific disability rating, the award of that 
rating ends the appeal.   Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).


ORDER

Entitlement to an evaluation of 10 percent for rhinitis is 
granted.



		
Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

